Citation Nr: 1619291	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-34 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of death.

2.  Entitlement to service connection for the cause of death.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to recognition of D.C. as a helpless child for the purposes of VA benefits.

4.  Entitlement to recognition and VA benefits for D.C. as a helpless child.


REPRESENTATION

Appellant represented by:  The American Legion 
ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The appellant's husband served as a recognized guerrilla and soldier in the Philippine Army in service of the United States from November 1943 to November 1945.  The appellant's husband (hereafter soldier) died in October 1997, and the appellant is claiming as the soldier's surviving spouse.  D.C. is the adult child of the appellant and the soldier.  

This appeal comes before the Board of Veterans' Appeals (Board) from September and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines. 

In November 2013, the Board declined to reopen claims for the cause of death and for recognition of D.C. as a helpless child and also denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  The appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2015 Memorandum Decision, the Court set aside those portions of the decision that addressed the claims to reopen and remanded the matters for further proceedings.  The Court dismissed the appeal of the one-time payment from the FVEC Fund.  Therefore, the Board's decision as to this issue is final.  


FINDINGS OF FACT

1.  The June 2008 rating decision that denied the appellant's request to reopen a claim for service connection for cause of death and denied the appellant's claim for entitlement to VA benefits for a child permanently incapable of self-support by reason of mental or physical defect by the age of 18 is final. 

2.  Evidence added to the record since the final June 2008 decision is new, not cumulative or redundant of the evidence previously of record, is material to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the appellant's claims.  

3.  The Philippine guerrilla/soldier died in October 1997; the primary and contributing causes of death listed on a Registry of Death report was chronic airway obstruction and on a Certificate of Death was cerebrovascular accident and hypertension.  

4.  The appellant is the unmarried surviving spouse of the recognized Philippine guerrilla and soldier, and D.C. is the natural son of the soldier and appellant. 

5.  At the time of his death, the soldier had no service-connected disabilities.
  
6.  The weight of competent and probative evidence shows that none of the causes of the soldier's death manifested during or within one year of active service and were not caused or aggravated by any aspect of service. 

7.  Because D.C.'s natural father had no service-connected disabilities at the time of his death, VA benefits VA for the appellant and for D.C. as a helpless child are not available as a matter of law.  
  

CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied service connection for the cause of death and for recognition of D.C. as a helpless child for the purposes of VA benefits is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claims for service connection for the cause of death and for recognition of D.C. as a helpless child for the purposes of VA benefits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).

3.  The criteria for service connection for the cause of death are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015). 

4.  The criteria for VA benefits for the appellant and for D.C. as a helpless child are not met.  38 U.S.C.A. §§ 101, 1310, 1313, 1314, 1318 (West 2014) 38 C.F.R. §§ 3.57. 3.315 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As the Board's decision to reopen the appellant's claims for service connection for the cause of death and for recognition of D.C. as a helpless child is completely favorable, no further notice and assistance is required to comply with the notice and assistance regulations.  

Relevant to the remaining claims, proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   Notice must be provided to a claimant before the initial decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Notice for a Dependency and Indemnity Compensation (DIC) case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App 342, 352-53 (2007). 

Here, the RO provided notice in July 2009 that did not meet all the requirements.  The notice advised the appellant of the reasons for the previous denial of service connection for the cause of death and of the criteria and reasons for the previous denial of recognition of D.C. as a helpless child.  The notice also explained the appellant's and VA's respective responsibilities to obtain relevant evidence.   However, the notice did not provide the any of the criteria for DIC as required by Hupp. 

Nevertheless, the Board finds that the notice errors were not prejudicial because the appellant displayed actual knowledge of the criteria for DIC and for service connection in statements and submission of evidence including death certificates with notations of the cause of death, acknowledgement that the soldier was not service-connected for any disabilities at the time of death, and reports that the soldier experienced several medical and psychiatric disorders that contributed to his death and their association with his military service.  Although adjudicative documents may not substitute for adequate notice, the RO provided a statement of the case in July 2011 with all criteria for service connection except for the assignment of a rating and effective date, which would not be applicable in this case.  Moreover, neither the Veteran nor her service representative has alleged any error in not receiving a fully compliant notice.  The Board finds that any failure to provide such notice is harmless. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing harmless error).

Relevant to the duty to assist, the soldier's service records have been obtained and considered.  The appellant reported that she was treated at a private hospital in 1972.  The RO requested records of this care, but the hospital reported that all records had been destroyed.  The appellant submitted photographs of D.C. and the results of a medical examination of D.C performed in September 2010 which have been associated with the claims file.  Although the appellant noted in a November 2014 brief to the Court that VA failed to provide her a copy of the soldier's service records, the record contains a February 2010 letter in which the appellant requested that VA obtain the soldier's service records which was accomplished.  The Board is unable to locate a request that she be provided a copy of these or any other documents in the file.  Moreover, the appellant's representative was afforded the opportunity to review the electronic and paper files including the service records in conjunction with the preparation of a March 2016 brief.  

The Board finds that no further notice or assistance to the appellant Veteran is required for a fair adjudication of her claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Reopening Claims

In October 2002, the RO, in part, denied the appellant's claim for service connection for cause of the soldier's death.  The RO considered the soldier's service records and a Registry of Death report which noted that the cause of death was chronic airway obstruction.  The RO also considered records of the soldier's 1983 claims for service connection for unrelated injuries and the appellant's September 2002 statement in which she described the soldier's current disabilities.  The RO found that the service records did not show that this disease first manifested during or was caused by military service.  The appellant did not express disagreement with this portion of the decision or submit new and material evidence within one year.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In June 2008, the RO denied the appellant's request to reopen a claim for service connection for cause of death and denied the appellant's claim for entitlement to VA benefits based on a showing that her child over 18 years of age was permanently incapable of self-support by reason of mental or physical defect by the age of 18.  The RO considered new evidence including a copy of D.C.'s birth certificate, then-current photographs of D.C., an affidavit from two lay acquaintances who reported their observations of D.C.'s disabilities; and a statement from the appellant reporting her observations of the soldiers behavior and disabilities, and an authorization to obtain records of her treatment for a cerebrovascular accident at a private hospital in 1972.  The RO requested the hospital records, but the hospital reported that the records had been destroyed.  The RO found that the evidence was not material to the reasons for the previous denial of service connection for the cause of death and found that the evidence did not establish the incapacity of D.C. prior to age 18.  The appellant did not express disagreement with the decision or submit new and material evidence within one year.  Therefore, this decision is final.  Id.  

The RO received the appellant's request to reopen the claims in July 2009. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed, unless it is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.

Since June 2008, the RO received the following evidence: a copy of a Certificate of Death indicating that the soldier died in October 1997 with the cause of death now listed as "CVA" and "HPN;" a Registry of Marriages certificate that showed the appellant and the soldier married in September 1946; and a September 2010 medical certificate from a private physician reporting the results of an examination of son D.C. The physician diagnosed cerebral palsy, mental retardation, and bilateral club foot and noted that the son required 24 hour per day care by another person.   

The Board finds that the evidence received since the last final decision is new because it had not been previously considered by adjudicators.  The death certificate is material because it listed causes of death not previously considered for service connection, and in conjunction with the rest of the evidence of record could raise the possibility of substantiating the claim or trigger VA's duty to assist.  The medical certificate is remotely material because it supplements the previously considered lay observations of the onset and nature of the son's disabilities, providing a probative medical diagnosis of a disease known to arise at birth.  The issue on appeal is not whether the son had a disorder since birth.  That was well established by credible lay evidence.  The previously unestablished fact was that the disease was so severe as to cause the son to be permanently incapable of self-support by the age of 18.  Nevertheless in its October 2015 Memorandum Decision, the Court suggested by briefly summarizing the definition of cerebral palsy that the medical certificate related to this unestablished fact and thus raised the possibility of substantiating the claim.  Resolving all doubt in favor of the appellant, the Board will find that the medical certificate is new and material and sufficient to meet the low threshold to reopen the claim. 

When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Id. at 403 (internal citations omitted).  "Thus, if the Board initially reopens a claim when the RO has not considered the need for a medical examination or opinion, or assessed the credibility of the evidence, the Board would be considering law that the RO had not already considered, possibly implicating § 20.903(b)."  Id.  In addition, the "RO should, in the first instance, consider that new evidence and decide the matter so as to preserve for that claimant the one review on appeal as provided by [38 U.S.C.A. § 7104 (West 2014)]."  Id. at 399.  "The Board, however, may proceed to decide the merits of the claim if the Board first secures a waiver from a claimant or the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits."  Id. at 399-400. 

Here, the RO considered the new evidence for both claims, did not challenge the credibility of the evidence, but found that it was not sufficient to grant the benefit sought.  Even though the RO found the new evidence not to be material and denied reopening the claims, in fact the RO considered the evidence and effectively denied the claims on the merits based on the absence of supportive evidence in service records and evidence of D.C.'s incapacity prior to age 18.  The Board finds that the appellant is not prejudiced by proceeding to a decision.  As further explained below, a medical examination or opinion would not be probative because, absent evidence in or shortly after service, there is no basis for a medical assessment and no reasonable possibility exists that such assistance would aid in substantiating the claim.  As also explained below, VA benefits for D.C. are not available as a matter of law.    



III.  Service Connection for Cause of Death

A soldier's death will be considered service-connected where a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The claims file shows that the Veteran had no service-connected disabilities at the time of his death.  

The Veteran died on October [redacted], 1997.  As noted above, the cause of death on a Registry of Death report created in 2002 was chronic airway obstruction.  The cause of death on an original typewritten death certificate dated October [redacted], 1997 was handwritten as "CVA" and "HPN," which the Board interprets as cerebrovascular accident and hypertension.  

In a September 2002 statements, the appellant noted that the soldier displayed unusual and occasionally violent behavior with difficulty controlling anger and interacting with others.  The appellant reported that the soldier limped and used a cane because of swelling of his right leg.  She also noted that when the soldier experienced a stroke, he did not seek medical help but died at home after one week.  In several other statements, the appellant reported that she was also disabled, in part, by a stroke in 1972 and was the only caretaker for her disabled son.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110: 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, cardiovascular diseases including hypertension are among the diseases for which the presumption and continuity of symptomatology may be applied.  

Service records were obtained but do not include any records of clinical care.  A November 1943 enlistment physical examination was entirely normal except for an illegible comment regarding the feet.  In October 1945 and April 1947 discharge affidavits, the soldier denied any wounds or illnesses.  Another discharge document indicates that there were no clinical records at the time of discharge.  This document refers to a discharge examination, and the RO in a June 2008 rating decision noted that an October 1945 examination showed normal lungs and a normal chest X-ray.  However, the Board is unable to locate this document in the file.  

In February 1983, the soldier submitted claims for service connection for residuals of injuries to the right foot, ankle, and chest; scar on the right hand; poor vision in the left eye; and poor hearing in the left ear that occurred in March 1945.  He noted that he did not submit claims at an earlier time because he was not aware of the benefits and that he was in poor health and lived in a rural area.  The claims file contains three affidavits from fellow soldiers dated in January 1983 who all attested that they met the claimant in March 1973 in a hospital where he was being treated for wounds of the right foot, right chest, and left eye and ear.  The RO denied service connection for the residuals of the injuries because the service records did not show the incurrence or treatment for injuries.  There is no mention of symptoms or diagnoses of a respiratory or cardiovascular disorder. 

In September 2002, the appellant reported that the soldier sought medical consultation at a private hospital for one week in the 1980s for symptoms of ulcers but that he subsequently used only herbal medicines.  

The Board finds that service connection for chronic airway obstruction, cerebrovascular accident, and hypertension, the listed causes of death, is not warranted.  Service records are entirely silent for any symptoms or diagnoses for these disorders during or within one year of service.  Although it is reasonable that records from this era are sparse, the Board places probative weight on the soldier's own statements at the time of discharge that he had no wounds or illnesses.  Even if the lay evidence in 1983 of hospital treatment for injuries is credible, none were relevant to chronic respiratory or cardiovascular disorders.  Moreover, the appellant did not contend that any diseases that caused death had manifested during or shortly after service.  She reported on the Veteran's limp and his behaviors, but she is not competent to associate these symptoms with the primary or contributing causes of death.  The appellant noted only that the soldier sustained a stroke and died within one week at home. 

The Board considered whether VA must obtain a medical opinion on the possibility that any of the causes of death first manifested during or within one year of active service or were caused or aggravated by any aspect of service.  38 U.S.C.A. § 5103A(a) requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348-49 (Fed. Cir. 2008); see also  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Here, there is no relevant service record, medical, or lay evidence during or at any time after service for a medical examiner to consider, and there is no reasonable possibility that any medical opinion would aid in substantiating the claim.  A medical examiner would have nothing on which to base an assessment of any post-service chronic disorders and could only speculate on whether the soldier's participation in guerrilla and infantry operations in 1943-45 without injury could have caused the respiratory or cardiovascular impairments that caused death.  

The Board acknowledges the appellant's sincere belief that the soldier's death was in some way related to his military service and that there should be an equitable form of compensation.  However, the records lack any competent, credible, and probative evidence to substantiate the claim.  The Board is constrained to follow the applicable statutes and regulations.  38 U.S.C.A. § 7104(c); Harvey v. Brown, 6 Vet. App. 416 (1994).  Equitable relief is allowed when there has been administrative error.  38 U.S.C.A. § 503.  However, a right to payment cannot be created by equities, no matter how compelling, when such right has not been provided for by law.  Smith v. Derwinski, 2 Vet. Ap. 429 (1992) (citing Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990)).   

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a veteran's death is not determined to be service-connected, a surviving spouse may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service connected.  A "deceased veteran" is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason was not in receipt of but would have been entitled to receive compensation (but for the receipt of retired or retirement pay), at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death; or continuously rated totally disabling for at least five years from the date of the veteran's separation from service.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

In this case, at the time of his death, the Veteran was not in receipt of or entitled to received compensation for service-connected disabilities rated as totally disabling.  Therefore, DIC under the provisions of 38 U.S.C.A. § 1318 is not warranted as a matter of law.   

IV. VA Benefits for a Helpless Child

The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.

A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years. 38 C.F.R. § 3.356(a).  For purposes of initially establishing "helpless child" status the child's condition subsequent to the 18th birthday is not for consideration.  If a finding is made that a child was permanently incapable of self-support as of his or her 18th birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; i.e., whether there is improvement sufficient to render the claimant capable of self-support. Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

A Register of Birth record dated in November 2007 showed that D.C. was born in December 1948.  D.C. is the son of the appellant and the soldier.  

The record contains lay statements from acquaintances and the appellant that contain their observations of D.C.'s physical and mental status since birth.  In a July 2002 affidavit, two neighbors attested to their knowledge of D.C. as a "moronic paraplegic" since birth and at age 57 was totally disabled and under the care of the appellant.  In several statements the appellant referred to her son as having a "mongoloid" physical appearance and mental deficits since birth and submitted photographs of D.C. that show, to a lay person, physical deformities of the limbs.  

In July 2011, the appellant submitted a medical certificate from a private physician who reported the results of an examination of D.C. at the age of 61.  The physician diagnosed cerebral palsy, mental retardation, and bilateral clubfoot and found that D.C. required a 24 hour per day caregiver for his daily activities and needs.  

The Board finds that the lay and medical evidence of record is competent, credible, and sufficient to show that D.C. had certain mental and physical disabilities since birth, that they are permanent because he has had these disabilities for his lifetime, and that since age 57 he has been totally disabled and requires full time care.  However, neither the evidence of record including mental retardation nor the definition of cerebral palsy explicitly establishes the severity of the disabilities to the extent that he was incapable of self-support as of his or her 18th birthday.  

Nevertheless, for the purposes of this analysis, the Board will assume that D.C.'s the motor and mental deficits did cause him to be incapable of self-support prior to age 18.  Regrettably, no VA compensation benefits accrue to the appellant or to D.C. in his own right.  The appellant is not entitled to DIC so that dependency does not provide an increased level of compensation.  38 U.S.C.A. § 1310, 1314.  DIC payable to a helpless child survivor based on a parent's military service also requires that the parent soldier die from a service-connected disability or if totally disabled by another service-connected disability for a specific period of time.  See 38 U.S.C.A. § 1310, 1313, 1318.  The parent soldier had no service connected disabilities.  Finally, D.C. is not eligible for a survivor's pension because his parent soldier did not have qualifying active service as determined by the Board in a February 2004 final decision.  See 38 U.S.C.A. § 107, 1541, 1542 (West 2014).   

The Board acknowledges D.C.'s current need for full time care.  However, regardless of whether D.C. is or is not recognized as incapable of self-support prior to age 18, VA benefits as a helpless child are not available as a matter of law.      


ORDER

As new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of death, to this extent only, the claim is reopened.

Service connection for the cause of death is denied.  

As new and material evidence has been received to reopen a claim of entitlement to recognition of D.C. as a helpless child for the purposes of VA benefits, to this extent only, the claim is reopened.

VA benefits for the appellant and for D.C. as a helpless child are denied.


____________________________________________
R. FEINBERG	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


